Citation Nr: 0712979	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-38 656	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to February 4, 
2004, for an award of a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an effective date prior to February 4, 
2003, for an award of a compensable evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  Subsequently, the veteran's 
claims folder was transferred to the RO in Atlanta, Georgia.

In May 2006, the veteran withdrew his request for an appeals 
hearing before the Board.  There is no further indication 
that the veteran or his representative have requested that a 
Board hearing be rescheduled, thus, the Board deems the 
veteran's request for a Board hearing withdrawn.  38 C.F.R. 
§§ 20.700-20.704 (2006).  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The Board observes that the current claims file is a rebuilt 
folder because the original claims file has been lost.  Also, 
the Board notes that a September 2004 Statement of the Case 
(SOC) and March 2005 Supplemental Statement of the Case 
(SSOC) issued by the AOJ refer to evidence and adjudicative 
documents that are not contained in the rebuilt folder.  
Missing evidence includes, a June 1970 rating decision and 
notification letter, a January 1971 Board decision, 
statements from the veteran in January and February 2004, and 
VA examination reports dated in May 1970 and March 2004.  
Further, service medical records are missing along with the 
veteran's claims received by the AOJ in February and April 
2004, a notice of disagreement received in June 2004, a 
September 2004 substantive appeal, and statements from Alfred 
Massey received in October and November 2004.  On remand, a 
more thorough search for the original claims file is in order 
and, if necessary, alternate sources should utilized to 
reconstruct the above listed records in this case.  The AOJ 
should document any search and/or reconstruction methods 
utilized.

Next, the Board reminds the AOJ that an SOC issued to the 
appellant must be complete enough to allow the appellant to 
present his or her argument before the Board and must contain 
a summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 19.29 (2006).

In a March 2004 rating decision, the RO in North Little Rock, 
Arkansas denied the veteran's claims for earlier effective 
dates for compensable ratings for bilateral hearing loss and 
tinnitus.  The effective date for an increased rating will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, provided a claim 
is received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) and (b) (West 
2002); 38 C.F.R. § 3.400(o) (2006).

In this regard, the appellant was not afforded the laws and 
regulations pertaining to claims for earlier effective dates 
for increased ratings in the September 2004 SOC and March 
2005 SSOC.  To ensure due process, on remand, the AOJ should 
issue a SSOC that includes the laws and regulations 
pertaining to claims for earlier effective dates.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again search its own 
facility in an attempt to locate the 
original claims file.  The correct claim 
number (as captioned in this decision) 
should be used in searching for the 
claims file.  Documentation of the search 
efforts should be made and associated 
with the claims file.

2.  If the original claims file cannot be 
obtained, the AOJ should attempt to 
reconstruct all of the missing records, 
to the extent possible, and obtain a copy 
of the veteran's DD Form 214 from the 
service department.  The missing 
documents include a June 1970 rating 
decision and notification letter, a 
January 1971 Board decision, statements 
from the veteran in January and February 
2004, VA examination reports dated in May 
1970 and March 2004, service medical 
records, the veteran's claims received by 
the AOJ in February and April 2004, a 
notice of disagreement received in June 
2004, a September 2004 substantive 
appeal, and statements from Alfred Massey 
received in October and November 2004.

All reconstruction efforts should be 
documented and associated with the claims 
file along with additional procedures 
that the AOJ finds appropriate for 
reconstructing the claims file.

3.  After completion of the above, the 
AOJ should issue an SSOC with the 
appropriate laws and regulations 
regarding claims for earlier effective 
dates for increased ratings.  This SSOC 
should also include any evidence added to 
the record since the March 2005 SSOC, to 
include 38 C.F.R. § 3.400 (2006).  The 
appellant and his representative should 
be given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claims.  
No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



